Citation Nr: 1408980	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-33 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include a seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION


The Veteran served on active duty from March 1974 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.     

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to service connection for residuals of a head injury.  Notably, he contends the injury resulted in his current seizure disorder.  A preliminary review of the record discloses the matter is not ready for appellate disposition.

The record compiled for appellate review of this matter to this point appears incomplete.  The Veteran maintains that he was hospitalized following the head injury in March 1974 at the US Ireland Army Hospital at Fort Knox, Kentucky.  Service treatment records show the Veteran was admitted for observation; however, hospitalization records are not of record.  The Veteran further maintains that he was discharged from service due to repeated episodes of passing out while marching.  The Veteran's service personnel records (other than the line of duty determination) are also not of record.  Such must be obtained.  38 C.F.R. § 3.159(c)(2).

In statements dating back to 1979, and in connection with his pension claim in 1982, the Veteran has identified private treatment providers and has repeatedly indicated that he sought treatment at the VA for his seizure disorder.  In the August 1979 statement, he stated that he was prescribed Dilantin by VA treatment providers.  On his April 1982 application for pension, he noted that he had treatment at the VA hospital in Lexington in February 1982.  The only VA treatment records contained within the claims folder, and they are minimal at best, are dated in 1998, 2009, and 2010.  Updated and missing records of any treatment the Veteran has received for the claimed residuals of a head injury are pertinent evidence that must be secured.  38 C.F.R. § 3.159(c)(2).

In light of the missing records a new VA examination is necessary.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. §§ 3.159(c)(4), 4.1.  The examiner is asked to answer the specific questions set forth in the numbered paragraphs below.   

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of the complete VA clinical and hospitalization records of all evaluations and treatment the Veteran received for residuals of head injury/seizure disorder from 1974 to the present, to include treatment records from the VA Medical Center in Lexington, Kentucky, dated from 1974 to the present, to include treatment in April 1978 and February 1982.  All requests for records and their responses must be associated with the claims folder.

2.  Contact the appropriate record depository, including but not limited to the National Personnel Records Center and Records Management Center, and obtain the following: 

(a) the Veteran's complete service personnel records; and 

(b) hospitalization reports dated between March 1974 and May 1974 from the US Ireland Army Hospital at Fort Knox, Kentucky.  All requests for records and their responses must be associated with the claims folder.

3.  After obtaining any necessary authorizations from the Veteran, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, to include copies of records of any relevant treatment he may have received at:

a. The University of Kentucky Hospital in Lexington, Kentucky, including in July 1978; and

b. Appalachian Regional Hospital in Hazard, Kentucky, including in September 1978; and

c. Homeplace Clinic in Ary, Kentucky, including prior to August 1979.

All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After the development above has been completed, schedule the Veteran for the appropriate VA examination and opinions with respect to each of the following questions:

a. Is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the Veteran had residuals of a head injury and/or a seizure disorder, prior to service?  Please discuss the significance, if any, of service treatment records dated in March 1974 to the effect that the Veteran sustained a skull fracture in 1973 (prior to service); an August 2002 private treatment record noting that the Veteran had a seizure disorder since childhood after falling out of the back of a pick-up truck 3 to 4 times while it was moving; and a March 2009 VA examination report wherein the Veteran reported that his mother had a seizure disorder.

b.  If it is clear and unmistakable that the Veteran had residuals of a head injury and/or a seizure disorder prior to service, is it at least as likely as not (i.e., is it 50 percent or more probable) that the pre-existing disability underwent a permanent (as opposed to temporary) increase in severity during the Veteran's period of active duty?  Please discuss the significance, if any, of a March 1974 head injury in service.

c.  If it is clear and unmistakable that the Veteran had residuals of a head injury, to include a seizure disorder, prior to service, and it is at least as likely as not that the pre-existing disease underwent a permanent increase in severity during the Veteran's period of active duty, is it clear and unmistakable that the increase in severity during service was due to the natural progress of the disease?

d.  Is it at least as likely as not (50 percent or more probable) that the Veteran's current seizure disorder had its onset in, or is otherwise related to, service, to include the head injury noted in service?

Provide a full explanation of reasoning for any opinion based on the specific facts in this case and any medical literature or documentation.  If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection. The RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


